PER CURIAM.
The main issue presented by this appeal is whether the State of Florida, Department of Health and Rehabilitative Services, or Metropolitan Dade County, if either, is obligated to pay fees assessed pursuant to section 827.07(16)1 Florida Statutes (1981), to an attorney appointed as guardian ad litem in child abuse and neglect cases instituted under chapter 39, Florida Statutes (1981).
We follow cases from the first district, Department of Health and Rehabilitative Services v. In the Interest of: A.H., A.H. and R.H., Children, 459 So.2d 417 (Fla. 1st DCA 1984); the second district, In the Interest of R.W., a child, State of Florida, Department of Health & Rehabilitative Services v. Lee County, 409 So.2d 1069 *1183(Fla. 2d DCA 1981), rev. denied, 418 So.2d 1279 (Fla.1982); and the fifth district, In re the Interest of M.P., a child, State of Florida, Department of Health & Rehabilitative Services v. Lake County, 453 So.2d 85 (Fla. 5th DCA 1984), which all hold that payment of fees in such cases is the responsibility of the Department. We have held on another occasion that chapter 827, the child abuse law, applies to chapter 39 proceedings relating to juveniles. See In the Interest of E.H., a minor v. State of Florida, Department of Health and Rehabilitative Services, 443 So.2d 1083 (Fla. 3d DCA 1984).
Affirmed.

. Section 827.07 has been renumbered as sections 415.502-.514, Florida Statutes (1983).